SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT (“Agreement”), dated as of January 22, 2016 by and
between UAS Drone Corp., a Nevada corporation (hereinafter called the
“Company”), and Chad Swan (hereinafter called “Swan”), shall terminate that
certain Employment Agreement (the “Employment Agreement”) dated March 5, 2015
between the Company and the Employee.  




1.

Termination.  The Company and Swan hereby mutually agree that the Employment
Agreement shall terminate effective immediately (the “Termination Date”). As of
the Termination Date, Swan shall no longer serve as CEO of the Company, and
shall make no other claims as serving in an officer or director capacity with
the Company. The parties acknowledge that Swan has never served as a director or
Chairman of the Company.




a.

Swan acknowledges that the non-disclosure provisions of Section 3 of the
Employment Agreement, the non-solicitation provision of Section 4, and the work
product provision of Section 5, shall survive the termination of the Employment
Agreement.




b.

The Company acknowledges that the indemnification provisions of Section 7 shall
survive the termination of the Employment Agreement.




c.

Nothing in this Agreement is meant to keep Swan from serving as a consultant in
the UAV industry or otherwise making a living in the industry, provided he does
not breach the non-disclosure, non-solicitation or work product provisions of
the Employment Agreement which survive termination.




2.

Retention of Shares.  The Company and Swan agree that Section 2.2 of the Asset
Purchase Agreement (the “APA”) shall be cancelled. As a result, Swan shall
retain his 500,000 shares of common stock of the Company by virtue of this
Agreement.




3.

Lock-Up.   In consideration of his retention of shares of the Company, Swan
agrees that he shall not sell any of said shares for a period of at least three
(3) months from the Termination Date, as required under Rule 144 of the
Securities Exchange Act of 1933, as amended, and after such time, he shall not
sell or otherwise transfer more than 50,000 shares of the Company’s common stock
per month without the Company’s written approval.  The Company may hold back
stock certificates or refuse to remove restrictive legends on said certificates
in order to enforce the terms of this lock-up provision.




4.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to any conflict of law rule
or principle that would give effect to the laws of another jurisdiction.  




5.

Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company’s
executive office, or to the last address known for Swan.  





1







--------------------------------------------------------------------------------




6.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between Swan and the Company with respect
to such subject matter, except as otherwise specifically provided herein.  




7.

Benefits; Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns.  Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.




8.

Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.  If
such invalidity is caused by duration, geographic scope or both, the otherwise
invalid provision will be considered to be reduced to a period or area which
would cure such invalidity.




9.

Waivers.  The waiver by either party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.




10.

Mutual Release.  The parties hereby release any and all claims they may have
against the other based on the Employment Agreement; provided however, this
shall not release Swan from liability for breach of the continuing obligations
of Sections 3, 4 and 5 of the Employment Agreement, or if the Company determines
that Swan acted in bad faith against the Company (as commonly provided in the
indemnification provision of the Employment Agreement) before, during or after
the Employment Agreement.    




SWAN ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THESE TERMS AND CONDITIONS OF
EMPLOYMENT AND AGREES THAT THESE TERMS AND CONDITIONS ARE NECESSARY FOR THE
REASONABLE AND PROPER PROTECTION OF THE COMPANY'S BUSINESS.  SWAN FURTHER
ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM THAT HE IS ENTITLED TO HAVE THIS
AGREEMENT REVIEWED BY AN ATTORNEY OF HIS SELECTION PRIOR TO SIGNING, AND HE HAS
EITHER DONE SO OR ELECTED TO FOREGO THAT RIGHT.







(signatures on following page)





2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement as
of the date first above written.







UAS DRONE CORP.







By: /s/ Christopher Nelson

Name: Christopher Nelson

Title:   Director

Date:   January 22, 2015







/s/ Chad Swan__________

Chad Swan

Date: January 22, 2016








3





